DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the preliminary amendment filed on 06/04/2021 and claims submitted thereto are examined herein. The claims 1- 15 are cancelled by the applicant. Accordingly, claim(s) 16- 30 is/are pending herein; claim(s) 16, 28, & 29 is/are independent claim(s). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-28 & 30 rejected under 35 U.S.C. 101 because the claimed inventions of these claims are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

I) Regarding claim 30, the claimed subject matter of this claim is “a program code” even though it is drafted as being dependent on the method claim 29. Examiner further notes that applicant’s specification in page 20, lines 10- 15, states “Example embodiments may be implemented in software, hardware, application logic or a combination of software, hardware and application logic”. Thus, the claim 30’s subject matter involves software only embodiment. Accordingly, the claimed subject matter of software per se” and hence must be rejected under 101 accordance to MPEP 12106.03 (I).

II) Regarding claim 16 -27, the claimed subject matter of these claims is “a computing device”. Here, the “computing device” can have a processor and a memory medium. See Spec, page 8 for the computing device 100. The specification indicates “memories” as “computer readable medium” in page 21, lines 25- 26. Furthermore, the specification indicates the processing unit 102 can be a software-based processor such as “virtual machine” or a virtual device because the specification (in page 20, lines 30- 35) further states “All or a portion of the example… digital signal processors, micro-controllers, and the like” in non-limiting manner as can be understood by PHOSITA. 	Therefore, the subject matter of the claims 16 -27 under BRI encompasses “signal per se” because if the processing part of the computing device is virtual machine/device only remaining element of the computing device would be computer readable medium (or memory) which is known to encompass “signal per se” under BRI. Accordingly, accordance to MPEP 2106.03 (I), claims 16 -27 must be rejected under 101. 
III) Regarding claim 28, the claimed subject matter of this claim is “an electric vehicle charging system” with “a computing device”. Therefore, only structural element of the claim 28 is “a computing device” which under BRI can be “signal per se” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16-18, 20, 22-24 & 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wild et al. [Wild] (US 20150224888 A1) in view of Geismar et al. [Geismar] (US 20160213841 A1).

Regarding claim 16, Wild teaches a computing device [“a computing device having a processor” as shown in fig. 3 that implements “charging interface system 125”, Para. 0030, 0046], the computing device configured to:
- store user-specific data comprising information [“charging interface system 125 may store, access, retrieve, and/or obtain data and information” wherein the stored information of the system 125 includes registration information for the vehicles and “payment information”]  configured to set automatic charging mode [interpreted as pre-authorizing for charging, without user having to manually (using credit card or cash) pay after arriving at the charging station, in the similar manner as described in applicant’s Spec in page 8, lines 10-20] to at least one electric vehicle charging station [“the charging station 145”] determined by the user in a memory, the information comprising (i) geographical location [“interface 800 displays…location and other description information 820 for the charging station” indicates this information can to be stored as can be clear to PHOSITA] of the at least one electric vehicle charging station and (ii) a predetermined distance [“predetermined distance to the electric vehicle” is checked means it is also stored] determined by the user for the electric vehicle charging station for allowing sending an authorized start-command [command that causes to “authorize the electric vehicle to receive charge”] to set the charging mode for the user ([0030, 0041, 0051, 0071, 0073]); 
-track geographical location of the user based on geographical information received from a device [“the mobile device 110” with mobile application 127 of the user of the EV 130 or the “computing device 135” installed in the EV 135] of the user ([0030, 0038); 
- detect when the user is within the predetermined distance [“automatically determines an electric vehicle is proximate to a specific charging station…may track the location of the electric vehicle” and “the charging station is within a predetermined distance to the electric vehicle”] from the at least one electric vehicle charging station by comparing the geographical location of the user and the geographical location of the at least one electric vehicle charging station ([0070-0071]); 
- notify [“cause icons representing the one or more charging stations at which the electric vehicle is pre-authorized to be displayed on a map”, “mobile application 127 may display status information that indicates the EV is authorized”] the user with a notification that a charging mode will be set to the at least one electric vehicle charging station ([0025, 0071, 0086]); and
- send the authorized start-command [“automatically determines an electric vehicle is proximate to a specific charging station…system 125 automatically provides payment information to the specific charging station to authorize the electric vehicle”, “module 950 may authorize charging services once payment information for an electric vehicle is received”, and “automatically reserve the available charging station on behalf of a driver”, Para. 0112] automatically to the at least one electric vehicle charging station in response to detecting [“identify the charging station is within a predetermined distance to the electric vehicle (e.g., located at a parking spot where the EV is parked) and automatically perform some or all of the processes described herein”] the user within the predetermined distance from the at least one electric vehicle charging station to set the charging mode for the user without [“automatically” making payment and not requiring user to make payment via credit card or cash or other means once the user arrives at the charging station by interacting with the payment system or the cashier] any user interaction ([0023, 0070-0071, 0080]).
Wild is directed to monitoring/tracking the location of an user device 110 (in association with an electric vehicle 130) and when it is determined to be within a proximate distance from a merchant’s location (location of specific charging station 145), providing an automatic service to a user of the mobile phone  (i.e., providing a payment information to set the charging mode for the electric vehicle) without any user interactions ([0023, 0071], fig. 1). 
However, since Wild does not mention of the word “coordinates” in its disclosure, it can be argued that Wild may or may not use geo-graphical coordinates to determine whether user/the device of the user is proximate to the charging station as part of its location determination. PHOSITA knows that there may be multiple ways (e.g., using camera) the system 125 can determine that the electric vehicle 130/mobile phone 110 is proximate to the charging station without necessarily using the “geographic location”. Simply put, Wild does not explicitly teach using “geographical coordinates” as claimed as shown above with strikethrough emphasis.
Geismar is directed to tracking the location of a user and determining whether a mobile phone user is proximate to one or more service location (the merchant/restaurants, analogous to charging station of Wild) using geographic coordinates before automatically performing one or more user actions without any user interactions ([0004, 0007, 0018]). Specifically, Geismar teaches a computing device configured to:
store user-specific data comprising information to set automatic mode [“the pre-bolus is automatically delivered”, analogous to Wild’s automatic payment for charging authorization], the information comprising geographical coordinates [“GPS coordinates for a restaurant 304 have been recorded”] of the at least one service location and track geographical coordinates of the user device based on geographical information received from a device of the user, detect when the user is within [“if a user remains in close proximity to the GPS coordinates of the restaurant 304”] the predetermined distance from the at least service location by comparing the geographical coordinates of the user and the geographical coordinates of the at least service location, notify the user with a notification [“programmed to prompt or notify the user for confirmation to deliver a pre-bolus volume…without confirmation within a specified period of time, the pre-bolus is automatically delivered”] that an automatic mode will be set, and perform [“upon GPS data indicating the user 310 is within the café 302B the infusion pump can be programmed to prompt or notify …without confirmation within a specified period of time, the pre-bolus is automatically delivered”] an automatic action in response to detecting the user within the predetermined distance without any user intervention ([20035-0036, 0038, 0048]). In summary, Geismar teaches that by comparing the geographical coordinates of the user and the geographical coordinates of a service location user being within proximate to 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the above teachings of Geismar and Wild because they both are related to performing one or more automatic actions for the user after determining the user is proximate to a service location and (2) have the system of Wild to use the GPS coordinates of the location of the charging station to detect when the user is within the predetermined distance from the at least one electric vehicle charging station to send the authorized start-command automatically as in Geismar. Accordingly, when the system of Wild is modified to use GPS location discussed by Geismar, the modified Wild renders invention of this claim obvious to PHOSITA.
Wild teaches:
[0071] In operation 620, the charging interface system 125 automatically provides payment information to the specific charging station to authorize the electric vehicle to receive charge from the specific charging station. For example, the charging interface system 125 may identify the charging station is within a predetermined distance to the electric vehicle (e.g., located at a parking spot where the EV is parked) and automatically perform some or all of the processes described herein to provide payment information to the charging network that provides the specific charging station. Once the EV is authorized based on the provided payment information, the mobile application 127 may display status information that indicates the EV is authorized with the specific charging station, and charging may commence.

Geismar teaches:

[0036] FIG. 3 is an exemplary illustration of a location where GPS receiver data with or without supplemental data is used to determine if a user receives notification of a pre-bolus, in accordance with embodiments of the present invention. FIG. 3 illustrates various buildings 300, 302A, 304, 306 and 308 where a GPS enabled infusion device carried by user 310 provides automatic or user , upon GPS data indicating the user 310 is within the cafe 302B the infusion pump can be programmed to prompt or notify the user for confirmation to deliver a pre-bolus volume in anticipation of carbohydrate consumption. In some embodiments without confirmation within a specified period of time, the pre-bolus is automatically canceled. In other embodiments, without confirmation within a specified period of time, the pre-bolus is automatically delivered. Regardless of whether the pre-bolus is automatically cancelled or delivered, in both embodiments the specified period of time can be configured.

[0038] For example, GPS coordinates for a restaurant 304 have been recorded or programmed into the memory of the infusion system in order to better tailor a user's therapy based on their environment. In embodiments where the infusion system is used to deliver insulin for diabetes therapy a user automatically receive notification that a pre-bolus infusion may be beneficial when they are within close proximity of the GPS coordinates for the restaurant 304. In another embodiment, if a user remains in close proximity to the GPS coordinates of the restaurant 304 for a threshold period of time, a suggested pre-bolus will automatically be delivered unless canceled by the user. In other embodiments the user has the option to modify the suggested bolus. In still other embodiments, the suggested or modified pre-bolus is not delivered without confirmation from the user. Various methods can be used to accept, modify or cancel delivery of a pre-bolus. In many embodiments the user interface for either the infusion pump or controller is used. In embodiments utilizing voice recognition, a user can speak commands that are detected by the microphone within the infusion system.

Regarding claim 17, Wild in view of Geismar further teaches/suggests the computing device of claim 16, further configured to:
send a command to cancel the charging mode when an input [an input that performs “canceled by the user”] from the user is received in response to the notification (in the combination of Wild and Geismar, using the automatic delivery of pro-bolus cancellation technique of Geismar in the system of Wild to cancel automatic payment to prevent being charged when user does not want to charge the battery of the vehicle, Geismar, [0038] & Wild [0071]).

Regarding claim 18, Wild in view of Geismar further teaches/suggests the computing device of claim 16, wherein the authorized start-command is sent [using the technique of Geismar (“other embodiments, without confirmation within a specified period of time, the pre-bolus is automatically delivered”) in Wild to allow default charging if the driver of the Wild pulls towards the parking lot of the charging station to improve user experience] if no user input is received in response to the notification within a predetermined time limit (Wild, [0071], Geismar [0036, 0038]).

Regarding claim 20, Wild in view of Geismar further teaches/suggests computing device of claim 16, wherein the notification comprises information that automatic charging is started in a predetermined time and an option [“notification provides the user the option to cancel the delivery”] to cancel the charging mode (Wild, [0103] & Geismar, [0017, 0036]).

Regarding claim 22, Wild in view of Geismar further teaches/suggests the computing device of claim 16, wherein the at least one electric vehicle charging station is determined [“selected charging station”] from a list stored in the memory, the list comprising a plurality of available electric vehicle charging stations (Wild, [0070, 0073]).

Regarding claim 23, Wild in view of Geismar further teaches/suggests the computing device of claim 16, configured to:
receive an input from the user to add [“time consuming tasks associated with registering or authorizing his/her EV to a new or unknown charging network”] or remove 

Regarding claim 24, Wild in view of Geismar further teaches/suggests the computing device of claim 16, wherein the user-specific data further comprises additional parameters to allow the charging mode on the at least one electric vehicle charging station, the additional parameters comprising the predetermined time limit [“charging duration”] for the charging mode (Wild, [0054, 0123]).

Regarding claim 26, Wild in view of Geismar further teaches/suggests the computing device of claim 16, wherein the coordinates are compared at predetermined intervals [using predetermined intervals to compare the coordinates is within the reach of the PHOSITA based on disclosure of Wild and Geismar (see “the defined period to process GPS data is user configurable” of para. 0044 of Geismar) so that the system 125 can optimize how to plan reserving the charging stations for multiple vehicles while avoid performing continuous location exchanges that will unnecessary large battery power] (Geismar, [0041, 0044] & Wild, [0071, 0078]).

Regarding claim 27, Wild in view of Geismar further teaches/suggests the computing device of claim 16, wherein the computing device is configured to track the geographical coordinates of the user using a GNSS tracking unit [GPS] of at least one of the electric vehicle of the user, a wearable of the user and the computing device (Wild, [0033], Geismar, [0051]).
Regarding claims 28- 30, Wild in view of Geismar teaches/suggests invention of these claims for the similar reasons as set forth above in claim 16.
 Please note that the system shown in fig. 1 is mapped as claimed “electric vehicle charging system” of claim 28; the method/series of acts discussed in Wild as modified with Geismar as claimed “a method”, in claim 29, and information stored in “computer-readable media” (para. 0045 of Wild) as claimed “A program code” of claim 30.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wild in view of Geismar, and further in view of Hell (US 20180170204 A1).

Regarding claim 25, while Wild in view of Geismar teaches of using wireless communication protocol to send its commands (Wild, para. 0030), it is still silent on specifying the types of the wireless communication protocols the system can utilize. Thus, it is silent on teaching the commands are sent using internet-based communications comprising at least one of open charge point protocol, OCPP, open smart charging protocol, OSCP, and protocols of different manufacturers.
Hell is directed to communicating with one or more charging station using various communication protocols. Specifically, Hell teaches that the commands are sent using internet-based communications comprising at least one of open charge point protocol, OCPP, open smart charging protocol, OSCP, and protocols of different manufacturers [“operator-specific protocol”] ([0028-0029, 0032]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Hell and .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wild in view of Geismar, and further in view of Ulrich et al. [Ulrich] (US 20180339596 A1).

Regarding claim 19, Wild in view of Geismar does not teach once the charging/payment is authorized further send a command to cancel the charging mode when no electric vehicle has started charging at the electric vehicle charging station within a predetermined time limit as claimed.
Ulrich is directed to performing of charging an electric vehicle. Specifically, Ulrich teaches a computing device configured to send a command to cancel the charging mode when [“does not plug in a charging cable and thus does not start or does not intend to start a charging operation, then the charging communication chip will be deactivated after the prescribed period of time”] no electric vehicle has started charging at the electric vehicle charging station within a predetermined time limit ([0016]).
. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wild in view of Geismar, and further in view of Uyeki (US 20150077054 A1).

Regarding claim 21, Wild in view of Geismar teaches the computing device of claim 16, further configured to: cancel [“Various methods can be used to accept, modify or cancel delivery of a pre-bolus”] the charging mode (using the technique of Geismar in Wild, fig. 4 & Geismar [0038, 0052]).
However, Wild in view of Geismar is silent on disclosing remaining limitations (i.e., (a) receive information when a charging operation has stopped at the at least one electric vehicle charging station after the charging mode is set and (b) determine that the user has at least once moved outside the predetermined distance from the at least one electric vehicle charging station before sending a new start command).
Uyeki is directed to facilitating charging battery of an electric vehicle by avoiding electric grid peak load difficulties to help keep the power grid stable (Abstract, [005]). Specifically, Uyeki directly teaches a controller configured to receive information when a charging operation has stopped [“notification is sent to the user informing the user that the battery charging has completed”] at the at least one electric vehicle charging station after the charging mode is set ([0060, 0063, 0079]). Uyeki further implicitly teaches/suggests that its controller also determines that the user has at least once moved outside the predetermined distance [“vehicle owner may arrive home from work” and checking for “Ok to charge” in step 410 means the vehicle has moved at least a predetermined distance from the charging station is known to the system 200. Here, “Ok to charge” step 410 will not be satisfied until the vehicle has moved a predetermined distance because the “state of charge” will not be “less than a predetermined value” at that time and a new charging can be performed] from the at least one electric vehicle charging station before sending a new start command ([0029, 0057, 0064-0066, 0095], Fig. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Uyeki and Wild in view of Geismar because they both are related to controlling charging of an electric vehicle and (2) modify the system of Wild in view of Geismar to receive information about when the charging operation is stopped/completed after the charging mode is set and determine the user has at least once moved outside the predetermined distance from the charging station before authorizing another new start command as suggested by Uyeki. Doing so the problem of overcharging the battery and degrading .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) McCool et al. (US 20140021908 A1) teaches send the authorized start-command automatically to the at least one electric vehicle charging station in response to detecting the user within the predetermined distance [“use location data received from a user or a vehicle 12 to determine if the vehicle is in or near the appropriate charging station 10 at the reserved time”] from the at least one electric vehicle charging station to set the charging mode [“the user may reserve a charging station 10 ahead of time”] for the user without any user interaction ([0070]).
2) Henderson et al. (US 20130132274 A1) teaches a computing device configured to automatically authorizing payments to its customers upon they arriving within the radius of the geo-fence of the merchant’s device 104 (Figs. 1 -2).
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Non-limiting examples of claims that are not directed to any of the statutory categories include:
        • Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;”
        
        2 “the GPS signal determining the location of a user alone can be used to initiate a pre-bolus program routine”